Citation Nr: 0617263	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served active duty from January 1966 to January 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
The case was subsequently transferred to the RO in Oakland.  

The Board remanded this case to the RO in March 2005 for 
additional development of the evidence.  That remand was via 
the Appeals Management Center (AMC).

FINDINGS OF FACT

1.  Service connection has been established for, among other 
conditions, tinea cruris and pedis and for acne vulgaris with 
scarring.

2.  The medical evidence shows that hepatitis C was first 
diagnosed in 1999 or thereabouts, 30 years after the 
veteran's separation from military service.

3.  The most recent medical evidence on file, a May 2005 VA 
medical opinion obtained on remand, indicates the veteran no 
longer has hepatitis C - so no current disability from this 
condition.

4.  The medical evidence does not show that any hepatitis C 
the veteran had in years past either originated in service or 
was caused or chronically worsened by a service-connected 
disability - his skin conditions in particular.

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service and 
it not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through October 2001 have been obtained; he 
had a hearing and was provided two VA compensation 
examinations; and the RO (AMC) most recently obtained a VA 
medical opinion on remand to determine whether there is a 
relationship between his claimed hepatitis C and military 
service - including his already service-connected skin 
conditions.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  He has not identified any 
additional evidence that needs to be obtained.  Indeed, his 
representative submitted an additional statement in March 
2006, upon completion of the remand development, specifically 
indicating the evidentiary record is complete and there is no 
need for additional argument or contention at this point as 
the veteran presented his case very clearly at his 
personal hearing with the Board (BVA).  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that § 5103(a) requires VA to provide content-
complying VCAA notice before any initial unfavorable agency 
of original jurisdiction (i.e., RO) decision.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in December 2001 and again in March 2003, as well as in 
the November 2003 statement of the case (SOC) and in the June 
2005 and November 2005 supplemental SOCs (SSOCs), all after 
sending the veteran a VCAA letter in April 2001.  So this was 
in accordance with the preferred sequence of events.  
In addition, he was further notified concerning the VCAA in 
numerous subsequent letters.  Consequently, there was no 
error in the timing of his VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for service connection.  
And while, for the reasons discussed above, he clearly has 
been notified of what type of information and evidence was 
needed to substantiate his claim, he has not been provided 
notice of what type of information and evidence was needed to 
establish a disability rating or effective date.  But these 
are moot points because, as the Board will conclude below, 
the preponderance of the evidence is against his underlying 
claim for service connection, meaning the Board need not 
reach these additional downstream issues.  So it is not 
prejudicial to proceed with final appellate consideration of 
his claim at this juncture.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service medical records (SMRs) do not contain 
any objective clinical indication of hepatitis C or any liver 
disease.  Service connection has been established for tinea 
cruris and pedis and for acne vulgaris with scarring.

VA clinic records show the veteran was found to be positive 
for the hepatitis C antibody on routine screening in November 
1999.  Tests for evidence of hepatitis A and B were negative 
in May 2000.

In January 2002, a VA nurse practitioner wrote that, although 
it is not known when the veteran first contracted hepatitis 
C, it is known there is a particularly high rate of hepatitis 
C infection among Vietnam veterans.  She said his [service-
connected] skin condition could have provided an opportunity 
for blood contact and, therefore, transmission of the 
hepatitis C virus.  

A VA examiner in December 2002 noted that the veteran's 
duties while he was in Vietnam involved transportation and 
warehousing.  He never worked as a medic and had no 
opportunity to pick up, handle, or carry wounded or bleeding 
soldiers, or even dead bodies.  He reported that he had no 
tattoos while in service and did not use intravenous drugs, 
and that he never had any surgery or transfusions.  
He indicated that he did have acne during service and was on 
a shaving profile at one time due to facial inflammation; he 
never shared razors while in Vietnam.  The VA examiner 
indicated that, because of the low level of activity of the 
veteran's hepatitis and the absence of elevation of liver 
function tests, he had not had a liver biopsy and had not 
been referred for any treatment.  Further follow-up in the 
liver clinic was not planned.  This examiner concluded there 
were no evident areas where the veteran would have been 
exposed to blood or blood products in the course of his 
military duties and that the source of his hepatitis C 
remained undetermined.  But this examiner went on to indicate 
that it was less likely than not the veteran's military 
exposures were responsible for his hepatitis C.

In December 2004, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board.  He said he believed there were two 
likely sources of hepatitis C in service.  For the first 
source, he stated that he was given 14 days of latrine duty 
in 1996 for a minor offense, which involved handling and 
disposing of cans of feces with his feet slipping into the 
hole many times, exposing his feet to the feces.  He 
indicated the feces would even get on his face on occasion.  
For the second source, he testified that one time he was 
given extra duties that included dumping garbage cans into an 
area that was thick with flies.  In addition, he again denied 
any illicit drug abuse in service, or tattoos, high risk sex, 
or exposure to blood.  He also denied any drug abuse, 
tattoos, high risk sex, or blood transfusions since service.  
As well, he denied having any current gastrointestinal 
symptoms or other symptoms related to his hepatitis C.

The Board subsequently remanded this case to the RO (AMC) in 
March 2005 to obtain a supplemental VA medical opinion 
concerning the etiology of the veteran's claimed hepatitis C.  
The VA physician who earlier had examined him (in December 
2002) submitted a supplemental report to that evaluation in 
May 2005, containing responses to the questions posed in the 
Board's remand.  He discussed the veteran's pertinent medical 
history and noted that hepatitis C is transmitted only by 
direct exposure to blood or blood products, not feces, and 
that there was no evidence of such exposure to blood, even by 
the veteran's own testimony.  The examiner concluded that it 
was less likely than not that any open or abraded skin 
lesions the veteran had during service served as a portal of 
injury for hepatitis C.  The examiner further stated there 
was no evidence in the veteran's service medical records 
indicating an occupational military exposure played a role in 
his acquisition of hepatitis C.  The examiner then added 
there also was no evidence the veteran's service-connected 
skin condition worsened his hepatitis C.  Finally, the 
examiner pointed out the veteran's liver enzyme tests were 
consistently normal from June 1998 to March 2005, indicating 
his hepatitis C had resolved and was not clinically active.  
Therefore, said the examiner, the veteran appeared to be 
"one of the fortunate few who has spontaneously cleared his 
hepatitis C infection."

No qualified medical profession has expressed an opinion that 
it is at least as likely as not the veteran acquired a 
hepatitis C infection during service, whether as a result of 
his service-connected skin disabilities or otherwise.  
Likewise, no qualified medical professional has expressed an 
opinion that it is at least as likely as not he acquired a 
hepatitis C infection after service that was either caused or 
aggravated by his service-connected skin disabilities.  In 
fact, the record contains probative medical opinions 
completely to the contrary.  The only evidence in any way 
favorable to the veteran's claim is the VA nurse 
practitioner's statement, which merely suggest the service-
connected skin conditions could have provided an opportunity 
for blood contact and, in turn, hepatitis C infection.

Bear in mind, though, the Court has held that an opinion like 
this, stating a condition could be related to service is 
simply too speculative to constitute competent evidence.  See 
Bloom v. West, 12 Vet. App. 185 (1999); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  That said, use of cautious 
language does not always express inconclusiveness in a 
doctor's opinion on etiology.  An etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words.  See Lee v. 
Brown, 10 Vet. App. 336, 338 (1997).  An accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  But a doctor's opinion phrased in equivocal terms 
tantamount to "may or may not" be related to service is an 
insufficient basis for an award of service connection.  
See Winsett v. West, 11 Vet. App. 420, 424 (1998).

Here, the VA nurse practitioner merely raised the possibility 
of some sort of relationship between the veteran's service-
connected skin disability (his acne, specifically) and the 
later development of hepatitis C.  Whereas the VA physician 
who examined the veteran in December 2002, and who more 
recently submitted the supplemental medical opinion in May 
2005, definitively ruled out any such relationship - either 
directly or secondarily, including on the basis of 
aggravation.  The VA physician's opinion is more probative 
since it is far more conclusive and based not only on a 
personal clinical evaluation of the veteran, but also 
considering his pertinent medical history (by way of his 
evaluation and treatment records both from service and during 
the many years since).  He also has medical expertise in the 
particular branch of medicine at issue, rather than general 
unspecialized knowledge.  See, e.g., Black v. Brown, 10 
Vet. App. 279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).



Also, according to this VA examiner (who most recently 
reviewed the file and, therefore, has the most current 
perspective of the veteran's present medical status), the 
veteran is one of the fortunate few who - while he may have 
had hepatitis C at some point in the past, no longer does.  
So his claim must denied, regardless, since he does not 
presently have disability from the condition claimed.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.")  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Therefore, lacking competent evidence that the veteran 
currently has hepatitis C or that any hepatitis C he may have 
had in years past is in any way attributable to his service 
in the military - including his service-connected skin 
disabilities, the preponderance of the evidence is against 
his claim, meaning there is no reasonable doubt to resolve in 
his favor concerning this, and his claim must be denied on 
both a direct and secondary basis.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).


ORDER

The claim for service connection for hepatitis C is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


